Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Klaus Stoffel on February 4, 2022. 

The application has been amended as follows: 

Please amend Claims 1 and 15 as shown below:

1. (Currently Amended) A screw spindle pump, comprising a pump housing having a lead screw received therein and at least one running spindle which meshes with said lead screw, as well as a connector housing  surrounding the pump housing and [[has]] having a suction connector and a pressure connector, the two latter fluidically communicating with a suction inlet and a pressure outlet of the pump housing, wherein the connector housing is composed of a first housing part and a second housing part, one of the two latter having the suction connector and the other having the pressure connector, both said housing parts being rotatable relative to the pump housing and both being rotatable relative to one another, wherein the first housing part and the second housing part are mutually fixable in [[a]] multiple desired alignments, and wherein  the first housing part and the second housing part are connectable to the pump housing in [[the]] multiple desired alignments.


15. (Currently Amended) The screw spindle pump according to Claim 14, wherein a plurality of axial through bores are provided so as to be distributed in the circumferential direction on the suction-proximal housing part, and a plurality of axial internal-thread bores are provided so as to be distributed with uniform angular separation in the circumferential direction on the neighboring housing part, and/or in that a plurality of axial through bores are provided so as to be distributed in the circumferential direction on a radial flange of the pump housing, and a plurality of axial internal-thread bores are provided so as to be distributed with uniform angular separation  in the circumferential direction on the neighboring housing part.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest the connector housing surrounding the pump housing and wherein the first housing part and the second housing part are mutually fixable in multiple desired alignments, and wherein the first housing part and the second housing part are connectable to the pump housing in multiple desired alignments – in conjunction with the rest of the structure in Claim 1. 

References of record include Krampe, who teaches a pump housing (140) and a connector housing (151). However, Krampe teaches the connector housing axially connected to the pump housing, not surrounding the pump housing as required in Claim 1. 

Other references of record include Sennet and Nuss. Sennet teaches a connector housing having two parts (10 and 2) surrounding a pump housing (14, 14’, 14’’, 16). The screw connections at (12) and (20) also allow for the housing parts of Sennet to be capable of relative rotation. Nuss teaches why relative rotation between a connector housing and a pump housing may be advantageous. However, Sennet does not teach that the first housing part and . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, February 4, 2022